Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 1 of 10 PagelD# 382

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Charles D. Jackson, Jr., )
Plaintiff, )
)

v. ) 1:20ev114 (LMB/IDD)
)
M. Wade, et al., )
Defendants. )

MEMORANDUM OPINION

Before the Court is a motion for summary judgment filed by defendants Alisa Gregory
(“Sheriff Gregory” or “defendant Gregory”) and Mark Dismuke (“Deputy Dismuke” or
“defendant Dismuke’”) (collectively “defendants”) in this civil rights action filed by Virginia
state prisoner Charles Jackson (“Jackson” or “plaintiff’). [Dkt. No. 22]. The complaint alleges
that defendants, who are employees of the Henrico County Jail, have withheld plaintiff's
“regular mail” from him since September 2018, which has hindered plaintiff's ability to
participate in ongoing legal matters and has violated his rights under the First, Sixth, and Eighth
Amendments. [Dkt. No. 7]. Although defendants style their motion as one for summary
judgment, the majority of their arguments address the sufficiency of the allegations in the
complaint. [Dkt. No. 23]. Nevertheless, alongside the motion, defendants have submitted
evidence in support of their position that plaintiff's claims are meritless. [Dkt. No. 23]. Plaintiff
has filed an opposition and also submitted evidence of his own [Dkt. Nos. 32, 35, 37, 39] to
which defendants have replied [Dkt. No. 36]. This motion is therefore fully briefed and ready

for consideration.
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 2 of 10 PagelD# 383

As explained below, because there is no dispute as to any material fact, defendants
Gregory and Dismuke—the only two defendants to be successfully served'—are entitled to
judgment as a matter of law. Accordingly, their motion for summary judgment will be granted.

I. Undisputed Facts

The summary judgment record establishes the following uncontested facts. At Henrico
County Jail, where plaintiff is an inmate and defendants are employed, mail is classified into two
categories: “legal” and “regular.” “Legal mail” is mail that has been marked as confidential and
sent to an inmate from an attorney, a court, or other legal organization. Mail that does not fit this
description is considered “regular mail.” Defendant Dismuke, a deputy sheriff, is regularly
involved in the legal mail operations of Henrico County Jail. He both receives legal mail from
outside the facility and distributes that mail to inmates; however, he only rarely participates in
receiving or distributing regular mail. Defendant Gregory, the Sheriff of Henrico County, has
not been routinely involved with any of the mail processes that go on at the Henrico County Jail
during plaintiff's incarceration there.

In his complaint, plaintiff alleges that he has not received his regular mail since
September 2018. In search of a solution to this problem, plaintiff has filed several institutional
grievances and request forms. See [Dkt. No. 36-2] at 28 (November 29, 2018 grievance); [Dkt.
No. 35-1], [Dkt. No. 36-2] at 10-11 (September 16, 2019 grievance); [Dkt. No. 35-2] (September
21, 2019 grievance); and [Dkt. No. 35-5] (October 13, 2019 request form). Additionally, at an

unspecified time between March and April 2019, plaintiff “verbally complained to ... A.

 

' Defendants M. Wade and Officer Miller have not been served in this action and more than
ninety days have passed since the filing of the amended complaint. Accordingly, the claims
against these defendants will be dismissed without prejudice under Rule 4(m) of the Federal
Rules of Civil Procedure. See Fed. R. Civ. P. 4(m).

2
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 3 of 10 PagelD# 384

Gregory about [his] mail.” Plaintiff made another verbal complaint to defendant Gregory
between September 21 and October 29, 2019. [Dkt. No. 35] at 1, 9 1.2 On July 2, 2019, in
response to one of plaintiff's complaints, Sheriff Gregory logged a note in her cell phone
indicating that plaintiff had “grievances about deputy and medical.” [Dkt. No. 36-6].

In contrast to the alleged problems with his regular mail, the record shows that plaintiff
has received his legal mail with almost no complications. Specifically, the evidence shows that
plaintiff received and signed for legal mail on nearly fifty different occasions between May 2018
and October 9, 2020, the day defendants filed their motion for summary judgment. [Dkt. No. 23-
2]. The only evidence showing a problem with legal mail is a September 4, 2020 grievance in
which plaintiff claimed that Deputy Dismuke failed to provide plaintiff with the envelope in
which a piece of legal mail had been sent. [Dkt. No. 35-3]. A jail official named Major Latham
responded to the grievance, stating that plaintiff would be provided a copy of the envelope,
which contained the post mark date and the shipping identification code, information plaintiff
had requested. [Id.]. On another occasion in July or August 2020, a piece of mail from
plaintiff's attorney, Stephen Mutnick (“Mutnick”), was mistakenly returned to its sender bearing
a notation that plaintiff was deceased. [Dkt. No. 35-13].

During the time in which plaintiff claims he did not receive all of his mail, he was facing
criminal prosecution in the Circuit Court for the County of Henrico. [Dkt. No. 23-6]. On
January 13, 2020, represented by Mutnick, plaintiff entered an Alford plea to a charge of

possession with intent to distribute a controlled substance. [Id.].

 

? Plaintiff does not provide any further detail with respect to the content of these complaints.
[Dkt. No. 35].
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 4 of 10 PagelD# 385

II. Standard of Review

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). “A dispute is genuine if a reasonable jury could return a verdict for the
nonmoving party,” and “[a] fact is material if it might affect the outcome of the suit under the
governing law.” Variety Stores v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018).
Once the moving party has met its burden to show that it is entitled to judgment as a matter of
law, the nonmoving party “must show that there is a genuine dispute of material fact for trial ...
by offering sufficient proof in the form of admissible evidence.” Id. (quoting Guessous v.
Fairview Prop. Inv’rs., LLC, 828 F.3d 208, 216 (4th Cir. 2016)). In evaluating a motion for
summary judgment, a district court should consider the evidence in the light most favorable to
the nonmoving party and draw all reasonable inferences from those facts in favor of that party.

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

 

III. Analysis

A deferential reading of the operative complaint reveals that plaintiff seeks relief under
the First, Sixth, and Eighth Amendments of the Constitution.
A, First and Sixth Amendments

Although plaintiff does not thoroughly explain the basis of his claims, it appears that he
seeks relief under these amendments based on theories of mail tampering and his ability to
access the courts.

The basis for plaintiffs mail tampering claim is his belief that defendants have prevented

him from receiving his regular mail since September 2018.° [Dkt. No. 7]. Because prisoners

 

3 Plaintiff fully concedes that he has not faced any difficulty receiving his legal mail. [See Dkt.
No, 35-1] (grievance stating “I do receive legal mail but I didn’t say anything about legal mail”).

4
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 5 of 10 PagelD# 386

retain at least a limited First Amendment right to send and receive mail, Thornburgh v. Abbott,
490 U.S. 401, 407-08 (1989), unjustified interference with an inmate’s written correspondence
may form the basis of a constitutional claim under § 1983, Altizer v. Deeds, 191 F.3d 540, 549
(4th Cir. 1999). Where a prison official “regularly and unjustifiably interfere[s] with” an
inmate’s mail, a prisoner may be entitled to pursue relief under the First Amendment. See
Crisano v. Grimes, No. 1:19cv1612, 2020 WL 1919913, at *6 (E.D. Va. Apr. 20, 2020) (quoting
Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)).

Here, plaintiff has submitted very little evidence in support of his claim that he has been
denied his regular mail since September 2018. In fact, plaintiff has submitted evidence that is
directly contrary to this allegation and shows that he routinely received regular mail, whether it
was addressed to him or to another inmate. This evidence comes in the form of an affidavit from
inmate Carlos Anderson in which Anderson attests that he saw “Jackson receive two letters from
Fatina Allen ... between May 14th and 28th 2019.” [Dkt. No. 37]. Plaintiff additionally
submitted several letters from Fatina Allen that he received in envelopes addressed both to him
and to inmate Pablo D. Padron. [Dkt. Nos. 35-4; 35-7 — 35-12]. Finally, plaintiff submitted a
letter—dated August 27, 2019 and addressed to him—that he received from the United States
Postal Service. [Dkt. No. 35-7]. On this basis, plaintiffs allegations that he did not receive any
regular mail between September 2018 and the filing of this suit are demonstrably untrue.

But even assuming that plaintiff was denied his regular mail on the four occasions for
which he filed grievances, such denials would not constitute a violation of his rights under the

First Amendment because “[i]solated or inadvertent incidents of lost mail, mail tampering, or the

 

In response to the motion for summary judgment, plaintiff goes as far as to admit that “legal mail
wasn’t part of [his] complaint.” [Dkt. No. 39].
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 6 of 10 PagelD# 387

mishandling of mail are not actionable under § 1983.” Wilson v. United States, 332 F.R.D. 505,
525 (S.D. W. Va. 2019) (citing Lewis v. Casey, 518 U.S. 343, 351 (1996); Pearson v. Simms,
345 F. Supp. 2d 515, 519 (D. Md. 2003), aff'd 88 F. App’x 639 (4th Cir. 2004) (“[O]ccasional
incidents of delay or non-delivery of mail” are not actionable under § 1983.”)).

Moreover, to the extent plaintiff was denied his regular mail at all, there is no evidence
that defendants Gregory or Dismuke played any role in this denial. Indeed, defendants have
submitted evidence that Deputy Dismuke is responsible for /ega/ mail operations and plays little
to no part in the gathering or distribution of regular mail. [Dkt. No. 23-1]. Plaintiff has not
submitted any evidence to create a factual dispute with regard to Dismuke’s responsibilities;
instead, in his opposition, plaintiff merely states in an unsworn statement that “Officer M.
Dismuke is not the only one named in this complaint. Officer Miller was also named and both
are personally involved.” [Dkt. No. 39, ] 4]. This kind of unsworn, conclusory statement does
not qualify as admissible evidence. Moore v. Shaw, No. 5:13cv130, 2015 WL 1280954, at *4
(N.D. W. Va. Mar. 20, 2015) (“[U]nsworn statements alone generally are not admissible on

_ summary judgment as to contradicting sworn affidavits and declarations.” (citing Edens v.
Kennedy, 112 F. App’x 870, 877 (4th Cir. 2004)). Lacking admissible evidence tying defendant
Dismuke to problems with plaintiffs regular mail, there is no basis on which to hold this
defendant liable for any disruptions of that mail. Cf. Taylor v. Oney, No. 04-2062, 2006 WL
2466078, at *2 (3d Cir. Aug. 24, 2006) (upholding dismissal of claim where plaintiff “failed to
produce any evidence of the personal involvement of any of the individuals in the opening of his
legal mai!”).

Although there are no allegations or evidence that Sheriff Gregory participated directly in

screening, holding, or delivering plaintiff's mail, plaintiff has provided a sworn statement that he
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 7 of 10 PagelD# 388

verbally complained to her about these issues on two occasions—once in spring 2019 and again
in autumn of that year. Accordingly, it appears that plaintiff seeks to hold defendant Gregory
liable in her supervisory capacity. To prevail on this claim, a prisoner-plaintiff must show (1)
that the supervisor knew his or her subordinate “was engaged in conduct that posed a pervasive
and unreasonable risk of constitutional injury;” (2) that the supervisor’s response showed
“deliberate indifference to or tacit authorization of the alleged offensive practices;” and (3) that
there was an “affirmative causal link” between the supervisor’s inaction and the constitutional
injury suffered by the plaintiff. Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal
quotation marks and citations omitted).

Although plaintiff has introduced evidence that shows he twice complained to defendant
Gregory about not receiving mail, that evidence does not implicate any subordinate officers, let
alone demonstrate that Gregory was on notice of a “pervasive and unreasonable” pattern of
behavior by those officers. Nor does plaintiff's evidence speak to any causal connection
between Gregory’s alleged inaction and a violation of plaintiff's constitutional rights. Where
there is not “sufficient evidence favoring the nonmoving party for a jury to return a verdict for
that party,” “there is no issue for trial,” and entry of summary judgment is appropriate.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).*

 

4 As stated previously, it appears that plaintiff has waived any claim with respect to tampering of
his legal mail. Even if he had not, any such claim would be meritless. Plaintiff describes only
two instances in which his legal mail was not successfully delivered to him: (1) the September
2020 incident in which plaintiff was not given the envelope for a piece of legal mail he did
receive and (2) the July/August 2020 incident in which mail from his attorney was returned to
the attorney indicating that plaintiff was no longer alive. Both of these incidents occurred after
April 29, 2020, the date plaintiff filed his amended complaint. Plaintiff has not moved to amend
his complaint to include these incidents. As a result, they do not provide any basis for liability
against the named defendants. See. e.g., Abbott v. Gordon, No. CIV.A. DKC 09-0372, 2011 WL
828646, at *19 (D. Md. Mar. 7, 2011) (“[C]onduct occurring after the time the complaint was
filed may not provide a basis for liability.”).
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 8 of 10 PagelD# 389

Plaintiff's access to courts claim, which the Court construes as primarily a Sixth
Amendment claim, is also without merit. Among the rights protected by the Sixth
Amendment is the right “to have the assistance of counsel for his defence.” U.S. Const.
amend. VI. To succeed on an access to courts claim, a prisoner-plaintiff must
demonstrate that prison officials have frustrated or impeded a nonfrivolous legal claim
such that they have caused a prisoner-plaintiff “actual injury.” Lewis v. Casey, 518 U.S.
343, 353 (1996). An “actual injury” requires a plaintiff to suffer “actual prejudice with
respect to contemplated or existing litigation, such as the inability to meet a filing
deadline or present a claim.” Id. at 348. Plaintiff alleges that his inability to receive mail
containing legal research prevented him from being able to file a motion to dismiss or to
suppress evidence in his state criminal proceedings. The summary judgment record
makes clear that plaintiff was represented by counsel during those proceedings, and there
is no reason to believe counsel could not have filed such motions if he felt they were
appropriate. “It is well-established that representation by counsel negates a prisoner’s
claim of lack of access to the courts.” Hundley v. Thomas, No. 5:17-ct-3110, 2017 WL
6759609, at *2 (E.D.N.C. Nov. 17, 2017) (citing Hause v. Voight, 993 F.2d 1079, 1084
(4th Cir. 1993) (prisoner’s right to meaningful court access may be satisfied by providing
prisoner with “adequate assistance from persons trained in the law’”)). Defendants are
thus entitled to judgment as a matter of law with respect to this claim.

To the extent plaintiff seeks to argue that he was denied the ability to retain an
attorney to represent him in post-conviction proceedings, it is equally clear that his rights
have not been violated, for “[t]here is no right to counsel in post-conviction proceedings.”

Hagie v. Pinion, No. 91-7518, 995 F.2d 1062 (4th Cir. June 7, 1993) (citing Pennsylvania
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 9 of 10 PagelD# 390

v. Finley, 481 U.S. 551, 556-57 (1987)). For these reasons, judgment will enter in
defendants’ favor as to this claim.
B. Eighth Amendment

The complaint invokes the Eighth Amendment almost in passing, claiming only that
defendants have treated plaintiff cruelly and unusually by screening his mail because this
“keep[s] him from the comfort [and] contact of [his] family” as he “ha[s] no money to put on the
phone” to call them. [Dkt. No. 7]. This claim is clearly deficient because, as discussed above,
there is no evidence demonstrating that either Sheriff Gregory or Deputy Dismuke were
responsible for withholding plaintiffs mail. And even if defendants had withheld his mail, such
actions would run afoul of the First and not the Eighth Amendment.

“(T]he treatment a prisoner receives in prison and the conditions under which he is
confined are subject to scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S.
825, 832 (1994) (internal quotations and citations omitted). To prevail on a conditions of
confinement claim, a plaintiff must show both (1) a serious deprivation of a basic human need;
and (2) deliberate indifference to prison conditions on the part of prison officials. De’lonta v.
Angelone, 330 F.3d 630, 634 (4th Cir. 2003). To withstand a summary judgment motion
regarding a prison conditions claim, the nonmovant must produce evidence of a serious or
significant physical or emotional injury resulting from the challenged conditions, or a substantial
risk of such injury. Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). Because plaintiff
has not produced any such evidence, his Eighth Amendment claim is without merit and

defendants are therefore entitled to judgment in their favor on this issue.
Case 1:20-cv-00114-LMB-IDD Document 40 Filed 04/19/21 Page 10 of 10 PagelD# 391

IV. Conclusion
For the reasons stated above, defendants’ Motion for Summary Judgment [Dkt. No. 22]
will be granted through an Order accompanying this Memorandum Opinion, and the complaint
will be dismissed as to the unserved defendants.”

b .
Entered this {9 ~ day of a nal 2021.

Alexandria, Virginia

IsI Tw

Leonie M. Brinke:na
United States District J udge

 

> Through a letter-motion, plaintiff previously requested that the Court issue a subpoena to
Mutnick, requiring him to produce the envelope of the letter that he mailed to plaintiff but was
returned to him bearing a notation that plaintiff was deceased. [Dkt. No. 33]. Plaintiff also
requested that the subpoena direct Mutnick to draft an affidavit regarding the returned mail.
[Id.]. This request will be denied. First, plaintiff has submitted evidence which suggests that
Mutnick destroyed the envelope in question. [See Dkt. No. 35-13]. Additionally, a subpoena
can only direct an individual or entity to produce materials in their “possession, custody, or
control,” and thus cannot compel an entity to create a new document—like the affidavit plaintiff
requests—out of whole cloth. See Fed. R. Civ. P. 45(a)(1)(A)(iii); Institutoform Technologies,
Inc. v. Cat Contracting, Inc., 168 F.R.D. 630, 633 (N.D. Ill. 1996) (“Rule 45 ... does not
contemplate that a non-party will be forced to create documents that do not exist.”). Moreover,
even if Mutnick provided an affidavit, it would not make a difference to the analysis of
plaintiff's complaint because he cannot link that one event to either defendant, he has not shown
any prejudice, and the incident occurred after he filed the complaint.

10
